                           Case 20-10256-KBO              Doc 257           Filed 03/12/20     Page 1 of 2




                                   IN THE UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF DELAWARE

                                                                        )
         In re:                                                         )     Chapter 11
                                                                        )
         EARTH FARE, INC., et al.,1                                     )     Case No. 20-10256 (KBO)
                                                                        )
                                     Debtors.                           )     Jointly Administered
                                                                        )
                                                                        )     Ref. Docket Nos. 65 & 219


               SUPPLEMENTAL DECLARATION OF CHARLES GOAD IN SUPPORT OF
              DEBTORS’ APPLICATION FOR ORDER AUTHORIZING THE DEBTORS TO
         (I) EMPLOY AND RETAIN FTI CONSULTING, INC. TO PROVIDE THE DEBTORS A
           CHIEF RESTRUCTURING OFFICER AND CERTAIN ADDITIONAL PERSONNEL
           AND (II) DESIGNATE CHARLES GOAD AS CHIEF RESTRUCTURING OFFICER
                  FOR THE DEBTORS, NUNC PRO TUNC TO THE PETITION DATE

                            I, Charles Goad, declare under penalty of perjury as follows:

                            1.       I am a Senior Managing Director in the Turnaround & Restructuring

         Services practice of FTI Consulting, Inc. (“FTI”), a financial advisory services firm with

         numerous offices throughout the country, and am duly authorized to make this declaration

         (the “Supplemental Declaration”) on behalf of FTI to supplement my initial declaration (the

         “Initial Declaration”) submitted as Exhibit A to the Debtors’ Application for Order Authorizing

         the Debtors to (I) Employ and Retain FTI Consulting, Inc. to Provide the Debtors a Chief

         Restructuring Officer and Certain Additional Personnel and (II) Designate Charles Goad as

         Chief Restructuring Officer for the Debtors, Nunc Pro Tunc to the Petition Date [Docket No. 65]

         (the “Application”).2 On February 26, 2020, the Court entered an order [Docket No. 219]

         granting the Application and approving FTI’s retention by the Debtors, effective as of the



         1
          The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
         number, are: Earth Fare, Inc. (3936) and EF Investment Holdings, Inc. (8084). The mailing address for each of the
         Debtors is 220 Continuum Drive, Fletcher, North Carolina 28732.
         2
             Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Application.
26092909.2


                                                                    1
                          Case 20-10256-KBO        Doc 257     Filed 03/12/20    Page 2 of 2




         Petition Date.

                          2.    As described in the Initial Declaration, FTI received a retainer (the

         “Retainer”) in the amount of $150,000 on July 25, 2019. In addition, on January 31, 2020, FTI

         received an advanced payment of $200,000 for services provided to the Debtors. As of the filing

         of the Initial Declaration, FTI had not reconciled its fees and expenses for the period preceding

         the Petition Date against the Retainer.

                          3.    FTI has completed a reconciliation of its fees and expenses for the period

         preceding the Petition Date. Based on the reconciliation, FTI continues to hold a Retainer in the

         amount of $26,297.01, which will serve as a general retainer for postpetition services and

         expenses.

                          I declare, pursuant to 28 U.S.C. § 1746, under penalty of perjury, that the

         foregoing is true and correct to the best of my information, knowledge and belief.

         Dated: March 12, 2020                               /s/ Charles Goad
                                                             Charles Goad
                                                             Chief Restructuring Officer




26092909.2


                                                         2
